Citation Nr: 1122161	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-06 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin rash, claimed as chloracne.

2.  Entitlement to a rating in excess of 50 percent for a post-parietal wound with residual frontal headaches.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (posttraumatic stress disorder).

4.  Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy.

5.  Entitlement to a rating in excess of 10 percent for right upper extremity peripheral neuropathy.

6.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.

7.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.

8.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

9.  Entitlement to a total disability rating based upon individual unemployability based upon service-connected disabilities.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife and L.H.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to September 1970, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for an increased rating for a post-parietal wound with residual frontal headaches, posttraumatic stress disorder, peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities.  This rating decision also denied his claim for a total rating for compensation based upon individual unemployability and his request to reopen his claim for service connection for a skin rash.

In addition, the Veteran appeals from an April 2010 rating decision which denied the Veteran's claim for an increased rating for diabetes mellitus.

The Veteran testified before the undersigned Acting Veterans Law Judge at a January 2011 video conference hearing.  A hearing transcript has been associated with the claims file.

The issues of entitlement to (1) service connection for glaucoma and (2) special monthly compensation based on aid and attendance were raised by the Veteran during the January 2011 hearing.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a higher rating for posttraumatic stress disorder, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy and diabetes mellitus, as well as entitlement to a total rating for compensation based upon individual unemployability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a skin rash was last denied in an unappealed May 2005 rating decision as the evidence of record did not establish a nexus between a currently diagnosed disability and service; this claim had previously been denied in December 1981 and in May 1994.

2.  Evidence submitted since the May 2005 rating decision does not include information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

3.  At a hearing held on January 28, 2011, and prior to the promulgation of a decision, the Board received notification from the Veteran that he wanted to withdraw the appeal with regard to his claim for an increased rating for a post-parietal wound with residual headaches.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, which denied service connection for a skin rash, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  Evidence received since the May 2005 rating decision, which denied service connection for skin rash, is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for withdrawal of the appeal with regard to the issue of an increased rating for post-parietal wound with residual headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Veteran was provided with VCAA notice of what evidence is required to substantiate his request to reopen a claim for service connection for a skin rash in a January 2008 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter met the duty to provide preadjudication notice the Veteran in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a veteran.  The remaining elements of proper preadjudication Dingess notice were provided in the January 2008 letter.

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The January 2008 preadjudication letter also informed the Veteran that his claim for service connection for a skin rash had been previously denied, however, this letter referred to a December 1981 rating decision denying the benefits and omitted the May 1994 rating decision.  This letter did inform him of the need for new and material evidence to reopen these claims, provided regulatory definitions of "new" and "material" and informed him of the bases for the prior December 1981 denial but did not inform him of the basis of the May 2005 denial.  

A procedural or substantive error is prejudicial when the error affects a substantial right that a statutory or regulatory provision was designed to protect.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects the essential fairness of the adjudication.  Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also Intercargo Ins. Co. v. United States, 83 F.3d 391 (Fed.Cir.1996).  Accordingly, if the error does not affect the "essential fairness" of the adjudication by preventing a claimant's meaningful participation in the adjudication of the claim, then it is not prejudicial.  McDonough, supra; Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  The inaccurate date and inaccurate basis of last denial detailed in the January 2008 letter was not prejudicial as the Veteran had been sent a copy of the actual May 2005 rating decision, and he was provided accurate information at that time as to the basis for the prior denial.  As the Veteran received the necessary information and had months or years to submit additional evidence and argument and the opportunity to request a hearing, he had a meaningful opportunity to participate in the adjudication of the claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, his VA treatment records and his Social Security Administration records have been obtained.  As his claim for service connection for a skin rash has not been reopened, a VA examination is not required.  In addition, the Veteran submitted a list of his recent and prospectively scheduled VA appointments in April 2010 and provided a brief description of the treatment purpose for each appointment; none of these listed appointments addressed his purported skin condition.

The Veteran has not identified any other relevant treatment records nor has he submitted an appropriate authorization to allow VA to obtain any such records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).  The Court has held that VA's duty to assist a claimant in developing the facts and evidence pertinent to a claimant's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, the Board has no alternative but to adjudicate the Veteran's claim on the basis of the current record.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the January 2011 hearing, the undersigned inquired as to the Veteran's current skin symptoms.  The record was held open for 30 days to allow the submission of additional VA treatment records.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that the veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27- 97.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Petition to Reopen Criteria

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly-presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

Skin Rash Claim

A May 2005 rating decision denied the Veteran's request to reopen his claim for service connection for a skin rash as the evidence of record did not establish a nexus between a currently diagnosed skin disorder and service.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  This claim had previously been denied in a December 1981 rating decision and in a May 1994 rating decision.

Evidence considered in this May 2005 rating decision includes the Veteran's service treatment records, VA treatment records dated through September 2004 and various VA examinations.

A February 1969 service entrance examination was negative for any relevant abnormalities and the Veteran himself denied ever having or having then any skin diseases in an accompanying Report of Medical History.  A September 1970 service discharge examination was also negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any skin disability.

The Veteran denied ever having or having then any skin diseases in a November 1974 National Guard Report of Medical History.  A November 1978 National Guard periodic examination showed that clinical evaluation of the skin was normal.  

Complaints of an itchy rash on the right leg were noted in a November 1981 VA examination.  Physical examination revealed stasis dermatitis over the posterior calf secondary to varicose veins on the right lower leg.  An assessment of varicose veins in the right leg was made.

VA examinations conducted in August 1981, November 1981, August 1993, December 1995, August 1997 and January 2005 were negative for complaints, findings or diagnoses related to any skin disability.

A physical examination conducted in a September 2003 VA primary care consultation was negative for lesions, scars, rashes, café-au-lait spots or ulcers on the Veteran's head/neck, face, trunk, bilateral upper extremities and bilateral lower extremities.  There was no induration, nodules or tightening.

In a September 2004 statement, the Veteran reported that his skin rashes began in Vietnam and had steadily gotten worse since that time.

A January 2005 VA neurological examination revealed severe varicose veins of the lesser saphenous system bilaterally from the knees to the ankles.

Evidence received since the May 2005 rating decision includes VA treatment notes dated through April 2010, Social Security Administration records and various VA examinations.  The Veteran also provided testimony at a January 2011 hearing.
A December 2007 private disability evaluation documented a scar at the medial left knee region and a forearm tattoo but was otherwise negative for complaints, treatments or diagnoses related to any skin disability.

VA examinations conducted in February 2008 and April 2010 were negative for complaints, findings or diagnoses related to any skin disability.

During a January 2011 hearing, the Veteran's representative argued that he was receiving treatment for his skin conditions at VA.  His wife testified that he had a skin rash over his legs and back.  The Veteran testified that his "skin condition" had been on his legs since service.  L.H., a nurse, testified that she did not examine the Veteran for the claimed skin conditions.

The Veteran's claim for service connection for a skin rash was last denied in a May 2005 rating decision as the evidence of record did not establish a nexus between a currently diagnosed skin disorder and service.  As such, competent medical evidence establishing such a nexus is required to reopen his claim.

No such evidence has been received.  The newly-submitted VA treatment records and Social Security Administration records do not document current treatment for a skin condition nor do they establish such a nexus.  The Veteran's testimony that he has suffered from a skin disability continuously since service is duplicative of evidence previously considered.

Moreover, the Veteran is not competent to opine that his claimed skin disability was the result of his service or his presumed exposure to herbicides during service as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between the cause of his skin disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his skin disability and his service, including his presumed exposure to herbicides, are not probative as to this question.  In addition, L.H. testified during the January 2011 hearing that she did not examine the Veteran for his skin condition and offered no opinion regarding the etiology of such a claimed condition.  

As none of the additional evidence received since the May 2005 denial contains establishes competent evidence of a nexus between a current skin disability and service, and the absence of such evidence was the basis for the prior denial, new and material evidence has not been received.  The claim is therefore not reopened, and the appeal must be denied. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Post-parietal Wound with Residual Headaches Claim

During his January 2011 hearing, the Veteran's representative confirmed that the Veteran wished to withdraw his claim for an increased rating for a post-parietal wound with residual headaches.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by a veteran or by his authorized representative.  38 C.F.R. § 20.204.  In this case, both the Veteran and his representative expressed that the Veteran wanted to withdraw the claim.  

The Veteran has withdrawn his appeal as to this claim and there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the claim of entitlement to an increased rating for a post-parietal wound with residual headaches and this claim is dismissed.



ORDER

New and material evidence not having been received, the claim for service connection for a skin rash is not reopened.

The claim of entitlement to a rating in excess of 50 percent for a post-parietal wound with residual headaches is dismissed.


REMAND

The Veteran testified during his January 2011 hearing that his peripheral neuropathy and diabetes mellitus had worsened since his last VA examinations.  He alleged his peripheral neuropathy symptoms had worsened so significantly that he was no longer able to drive and he experienced hand numbness when raising his arms.  As to the claim for increase for posttraumatic stress disorder, the Veteran's representative argued that the last VA psychological examination, which was conducted in February 2008, was too remote to provide an accurate assessment of the Veteran's disability.

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the Veteran's contentions regarding his worsened peripheral neuropathy, diabetes mellitus and posttraumatic stress disorder, new VA examinations are required.

A total rating for compensation based upon individual unemployability may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service- connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  The Veteran satisfies these statutory requirements, as his current combined rating was 80 percent and he is rated as 50 percent disabling for a post-parietal wound with residual frontal headaches.

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although the record reflects that the Veteran has been unemployed since approximately August 2007 and that he was in receipt of Social Security Administration disability benefits, such an opinion has not been obtained.

During his January 2011 hearing, the Veteran testified that he was receiving current treatment at VA for his peripheral neuropathy.  Records dated through April 2010 are located in the claims file.  As these records have been adequately identified and are relevant to the instant claims, they must be obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should obtain the Veteran's updated treatment records from April 2010 to the present.  All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file.

2.  Following the completion of the above-development, the RO/AMC should afford the Veteran a VA psychiatric examination to determine the current severity of his service-connected posttraumatic stress disorder.  The examiner should review the Veteran's claims file and note such a review in any examination report.

The examiner should identify all current manifestations of the service-connected posttraumatic stress disorder.  The examiner should also provide an opinion concerning the current degree of social, occupational, family relations, judgment, thinking and mood impairment resulting from the service- connected posttraumatic stress disorder.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

The rationale for all opinions expressed must also be provided.

3.  Following the completion of the development listed in item number one, the RO/AMC should afford the Veteran a VA examination to determine the current severity of his service-connected bilateral upper extremity peripheral neuropathy, lower extremity peripheral neuropathy and diabetes mellitus.  The examiner should review the Veteran's claims file and note such a review in any examination report.

The examiner should identify all current manifestations of the Veteran's diabetes mellitus and bilateral upper and lower extremity peripheral neuropathy.  The examiner should state whether the Veteran's peripheral neuropathy manifests as mild, moderate or severe.  The examiner should also state whether the Veteran requires the use of insulin and whether his activities are regulated due to his service-connected diabetes mellitus.

The examiner should provide an opinion as to whether the Veteran's service connected disabilities would preclude him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.

The rationale for all opinions expressed must also be provided.

4.  The RO/AMC should review the examination report(s) to ensure that it (they) contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


